NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GERALD SPENCE,                                  No. 19-15898

                Plaintiff-Appellant,            D.C. No. 1:18-cv-01363-LJO-SAB

 v.
                                                MEMORANDUM*
KELLY SANTORO, et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      California state prisoner Gerald Spence appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety and serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s dismissal under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A. Watison v. Carter, 668 F.3d 1108, 1112

(9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C. § 1915A). We

affirm.

      The district court properly dismissed Spence’s action because Spence failed

to allege facts sufficient to state any plausible claims. See Hebbe v. Pliler, 627
F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); see also Farmer v. Brennan, 511 U.S. 825, 833-34 (1994) (setting

forth elements of a failure-to-protect claim); Maxwell v. County of San Diego, 708
F.3d 1075, 1097 (9th Cir. 2013) (“[T]here is no respondeat superior liability under

§ 1983.”); Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004) (setting forth

elements of a medical deliberate indifference claim).

      We reject as meritless Spence’s contention that the district court applied a

“different” pleading standard to his claims.

      Spence’s “Request for Certificate of Appealability” is denied as

unnecessary.

      AFFIRMED.




                                            2                                     19-15898